

Exhibit 10.10
RECOURSE CARVE-OUT GUARANTY AGREEMENT
THIS RECOURSE CARVE-OUT GUARANTY AGREEMENT (this “Guaranty”) is made as of the
2nd day of November, 2020, by KBS REIT PROPERTIES III, LLC, a Delaware limited
liability company (“Guarantor”), to and for the benefit of U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as administrative agent
(“Administrative Agent”), for itself as a “Lender” and the other “Lenders” under
the Loan Agreement (referred to below).
RECITALS:
A.As more fully provided in that certain Revolving and Term Loan Agreement (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”) of even date herewith by and among KBSIII 500
WEST MADISON, LLC, a Delaware limited liability company (“Borrower”), the
Lenders party thereto from time to time (collectively, the “Lenders”) and
Administrative Agent, the Lenders are prepared to loan to Borrower the maximum
aggregate principal amount of $375,000,000.00 (the “Loan”).
B.The Loan is evidenced by one or more promissory notes given by Borrower to the
Lenders (as the same may be amended, supplemented, renewed or replaced from time
to time, collectively, the “Notes”).
C. Guarantor will benefit directly or indirectly and substantially from the
making of the Loan.
D.The execution and delivery of this Guaranty is a condition precedent to
Administrative Agent and the Lenders entering into the Loan Agreement and the
Lenders’ making of the Loan.
NOW, THEREFORE, to induce Administrative Agent and the Lenders to enter into the
Loan Agreement and to induce the Lenders to make the Loan to Borrower and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, Guarantor covenants and
agrees as follows:
1.Defined Terms and Certain Rules of Construction.
(a)Unless otherwise expressly defined herein, all capitalized terms herein will
have the meanings ascribed to them in the Loan Agreement. Any defined term used
in the plural herein refers to all members of the relevant class and any defined
term used in the singular refers to any number of the members of the relevant
class.
(b)Any reference to any Loan Document or other document includes such document
both as originally executed and as it may from time to time be amended,
restated, supplemented or modified. References herein to Articles, Sections and
Exhibits will be construed as references to this Guaranty unless a different
document is named. References to subparagraphs will be construed as references
to the same Section in which the reference appears. The term “document” is used
in its broadest sense and encompasses agreements, certificates, opinions,
consents, instruments and other written material of every kind. The terms
“including” and “include” mean “including (include) without limitation”. The
terms “hereof,” “herein” and “hereunder” and words of similar import when used
in this Guaranty refers to this Guaranty as a whole and not to any particular
provision of this Guaranty.
(c)All exhibits to this Guaranty, as now existing and as the same may from time
to time be modified, are incorporated herein by this reference.

SMRH:4843-4445-6393.6
–1–
Accenture Tower – Recourse Carve-Out
Guaranty Agreement0YWK-314211

--------------------------------------------------------------------------------



2.Indemnity and Guaranty.
(a)In addition to any and all guarantees delivered by Guarantor or any of them
to Administrative Agent, Guarantor absolutely, unconditionally and irrevocably
guarantees to Administrative Agent for the benefit of Administrative Agent and
the Lenders and becomes surety for, and agrees to pay, protect, defend and save
Administrative Agent and the Lenders harmless from and against, and indemnifies
Administrative Agent and the Lenders from and against, any and all liabilities,
obligations, losses, damages, costs and expenses (including reasonable
attorneys' fees), causes of action, suits, claims, demands and judgments of any
nature or description whatsoever (collectively, "Costs") which may at any time
be imposed upon, incurred or suffered by or awarded against Administrative Agent
or any Lender as a result of one or more of the following:
(i)the intentional misapplication or misappropriation by Borrower of any funds
derived from the Project, including the misapplication or misappropriation by
Borrower of rent, security deposits, insurance proceeds, condemnation awards, or
other income arising with respect to the Project;
(ii)Borrower's intentional commission of physical waste with respect to the
Project;
(iii)the fraud or intentional misrepresentation by Borrower or Guarantor made in
or in connection with the Loan Documents or the Loan; or
(iv)Borrower's voluntary or collusive filing, or the filing against Borrower by
any party, of any proceeding for relief under any federal or state bankruptcy,
insolvency or receivership laws or any assignment for the benefit of creditors
made by Borrower not dismissed within ninety (90) days.
(b)Guarantor unconditionally and irrevocably guarantees to Administrative Agent
for the benefit of itself and the Lenders, in addition to the payment of the
Costs, one hundred percent (100%) of all amounts owing under the Indemnity by
Borrower if (and only if) an Environmental Insurance Policy (as defined in the
Loan Agreement) is not then in place or, if not then in place, does not
otherwise cover Borrower for claims relating to environmental matters when and
if demand is made by Administrative Agent under the Indemnity (i.e. Guarantor
shall have no liability under this Guaranty for amounts owing under the
Indemnity so long as the Environmental Insurance Policy covering the Project is
in place or otherwise covers the liability of Borrower for environmental matters
at the time demand is made by Administrative Agent to Borrower under the
Indemnity, whether or not the claim relating to any such environmental matter is
a covered claim under such Environmental Insurance Policy (the "Environmental
Liability").
This is a guaranty of payment and performance and not of collection. The
liability of Guarantor under this Guaranty is direct and immediate and not
conditional or contingent upon the pursuit of any remedies against Borrower or
any other person (including other guarantors, if any), nor against the
collateral for the Loan. Guarantor waives any right to require that an action be
brought against Borrower or any other Person or to require that resort be had to
any collateral for the Loan or to any balance of any deposit account or credit
on the books of Administrative Agent or any Lender in favor of Borrower or any
other Person. In the event, on account of the Bankruptcy Reform Act of 1978, as
amended, or any other debtor relief law (whether statutory, common law, case law
or otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which
may be or become applicable, Borrower is relieved of or fails to incur any debt,
obligation or liability as provided in the Loan Documents, Guarantor will
nevertheless be fully liable for the Costs and Environmental Liability. If the
Costs and/or Environmental Liability are partially paid or

SMRH:4843-4445-6393.6
–2–
Accenture Tower – Recourse Carve-Out
Guaranty Agreement0YWK-314211

--------------------------------------------------------------------------------



discharged by reason of the exercise of any of the remedies available to
Administrative Agent and/or the Required Lenders, this Guaranty will
nevertheless remain in full force and effect, and Guarantor will remain liable
for all remaining Costs and/or Environmental Liability, even though any rights
which Guarantor may have against Borrower may be destroyed or diminished by the
exercise of any such remedy.
3.Agreement to Pay. Guarantor agrees to pay, upon written demand by
Administrative Agent, the Costs and Environmental Liability, irrespective of
whether any one or more of the following events have occurred: (i)
Administrative Agent has made any demand on Borrower other than any notice
specifically required by the Loan Documents; (ii) Administrative Agent or any
Lender has taken any action of any nature against Borrower; (iii) Administrative
Agent or any Lender has pursued any rights which it has against any other Person
who may be liable for any of the Costs and/or Environmental Liability; (iv)
Administrative Agent or any Lender holds or has resorted to any security for the
Costs and/or Environmental Liability; or (v) Administrative Agent or any Lender
has invoked any other remedy or right it has available with respect to the Costs
and/or Environmental Liability. The liability of Guarantor as surety and
guarantor of the Costs and Environmental Liability is unconditional. Guarantor
therefore agrees to pay the Costs and Environmental Liability even if any of the
Loan Documents or any part thereof are for any reason invalid or unenforceable.
4.Rescission/Reinstatement of Obligations. If at any time all or any part of any
payment made by Guarantor or received by Administrative Agent from Guarantor
under or with respect to this Guaranty is or must be rescinded or returned for
any reason whatsoever (including the insolvency, bankruptcy or reorganization of
Guarantor or Borrower), then the obligations of Guarantor hereunder will, to the
extent of the payment rescinded or returned, be deemed to have continued in
existence, notwithstanding such previous payment made by Guarantor, or receipt
of payment by Administrative Agent, and the obligations of Guarantor hereunder
will continue to be effective or be reinstated, as the case may be, as to such
payment, all as though such previous payment by Guarantor had never been made.
5.No Other Agreement, Defense. Guarantor warrants to Administrative Agent that:
(i) no other agreement, representation or special condition exists between
Guarantor, and any Lenders and/or Administrative Agent regarding the liability
of Guarantor hereunder, nor does any understanding exist between Guarantor, and
any Lenders and/or Administrative Agent that the obligations of Guarantor
hereunder are or will be other than as set forth herein; and (ii) as of the date
hereof, Guarantor has no defense whatsoever to any action or proceeding that may
be brought to enforce this Guaranty.
6.No Right of Subrogation. Unless and until all Obligations (as such term is
defined in the Loan Agreement) of Borrower under the Loan Documents have been
irrevocably and indefeasibly paid in full, performed and discharged, and the
Lenders no longer have any obligation to make Advances, Guarantor waives and
agrees not to enforce any claim, right or remedy which Guarantor may now have or
hereafter acquires against the Borrower that arises hereunder and/or from the
payment or performance by Guarantor of the obligations guaranteed hereunder,
whether or not any such claim, right or remedy arises in equity, under contract,
by statute or otherwise, including: (i) any right of Guarantor to be subrogated
in whole or in part to any claim, right or remedy of Administrative Agent or any
Lender; (ii) any claim, right or remedy of reimbursement, exoneration,
contribution or indemnification from the Borrower or participation in any claim,
right or remedy of Administrative Agent or any Lender against the Borrower, any
security which Administrative Agent or any Lender now has or hereafter acquires;
and (iii) any right to require the marshalling of assets of the Borrower.
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Loan Agreement and that the
waivers set forth in this Paragraph are knowingly made in contemplation of such
benefits.
7.Waiver of Notice. Guarantor waives any and all notice (other than as
specifically set

SMRH:4843-4445-6393.6
–3–
Accenture Tower – Recourse Carve-Out
Guaranty Agreement0YWK-314211

--------------------------------------------------------------------------------



forth herein) with respect to: (i) acceptance by Administrative Agent of this
Guaranty or any of the Loan Documents; and (ii) the provisions of any of the
Loan Documents or any other instrument or agreement relating to the obligations
guaranteed hereunder; and (iii) any default in connection with the obligations
guaranteed hereunder.
8.Waiver of Presentment, Etc. Guarantor waives any presentment, demand, notice
of dishonor or nonpayment, protest and notice of protest in connection with the
Costs and/or Environmental Liability except as specifically set forth herein or
in the Loan Documents.
9.Administrative Agent’s Rights. Guarantor waives any defense hereunder based on
any claim that Administrative Agent or any Lender has done any of the following,
and agrees that any of the following may occur from time to time and, without
notice to Guarantor and without adversely affecting the validity or
enforceability of this Guaranty: (i) release, surrender, exchange, compromise or
settle the obligations guaranteed hereunder or any portion thereof; (ii) change,
renew, or waive the terms of the obligations guaranteed hereunder or any portion
thereof; (iii) change, renew, or waive the terms, including the rate of interest
charged to the Borrower, of any note, instrument, or agreement relating to the
obligations guaranteed hereunder or any portion thereof; (iv) grant any
extension or indulgence with respect to the payment or performance of the
obligations guaranteed hereunder or any part thereof; (v) enter into any
agreement of forbearance with respect to the obligations guaranteed hereunder,
or any part thereof; (vi) sell, release, surrender, exchange or compromise any
security held by Administrative Agent for any of the obligations guaranteed
hereunder; (vii) release any person or entity that is a guarantor or surety or
who has agreed to purchase the obligations guaranteed hereunder or any portion
thereof; (viii) release, surrender, exchange or compromise any security or lien
held by Administrative Agent for the liabilities of any person or entity that is
a guarantor or surety for the obligations guaranteed hereunder or any portion
thereof; and (ix) settle, release, adjust or compromise any claim against the
Borrower or any other person secondarily or otherwise liable, including but not
limited to any other guarantors or sureties of the obligations guaranteed
hereunder. Guarantor agrees any of the above may occur from time to time and
without giving any notice to Guarantor and that Guarantor will remain liable for
full payment and performance of the obligations guaranteed hereunder. Guarantor
further waives any defense based on a claim or defense of Borrower, and waives
any right to require Administrative Agent or any Lender to proceed against
Borrower, proceed against or exhaust any security for the obligations guaranteed
hereunder or pursue any other remedy in Administrative Agent’s or any Lender’s
power whatsoever.
10.Event of Default. Without limiting anything set forth in Section 8.1 of the
Loan Agreement, including without limitation Sections 8.1(d) and (e), it will be
an Event of Default under the Loan Documents if Guarantor fails to pay any sums
as required pursuant to the terms of this Guaranty or in any other document
provided in relation hereto.
11.Covenants. Guarantor covenants and agrees, from the date hereof and until the
obligations guaranteed hereunder have been irrevocably and indefeasibly paid in
full, performed and discharged, and the Lenders no longer have any obligation to
make Advances, to:
(a)duly pay and discharge all liabilities to which it is subject or which are
asserted against it, prior to the date when any fine, late charge or other
penalty for late payment may be imposed, except to the extent that such
liabilities would not reasonably be expected to result in a Material Adverse
Change on Guarantor;
(b)cause any indebtedness between or among Guarantor and any other surety or
guarantor of the Costs or Environmental Liability to be subordinated to the
Loan;
(c)furnish Administrative Agent with the financial statements and other
information

SMRH:4843-4445-6393.6
–4–
Accenture Tower – Recourse Carve-Out
Guaranty Agreement0YWK-314211

--------------------------------------------------------------------------------



required to be provided by or on behalf of Guarantor under Section 6.15 of the
Loan Agreement within the time periods provided for in the Loan Agreement
together with such additional information as Administrative Agent shall
reasonably request (not more than once per month) regarding Guarantor, within
thirty (30) days (or such reasonably necessary time period as may be required by
Guarantor) after Administrative Agent's written request therefor (including,
when applicable, covenant compliance certificates from Guarantor in form and
substance satisfactory to Administrative Agent with respect to Guarantor's
financial covenants set forth herein);
(d)intentionally deleted;
(e)comply with each of the following financial covenants starting with the
calendar quarter ending on December 31, 2020, and thereafter measured as of the
end of each calendar quarter that occurs during the term of the Loan (i.e., as
of each March 31, June 30, September 30, and December 31 during the term of the
Loan):
(i)not permit its Leverage Ratio to be greater than 0.65 to 1.0. As used herein,
(i) "Leverage Ratio" shall mean, as of the date of calculation, Total
Liabilities to Total Asset Value, (ii) "Total Liabilities" shall mean, as of the
date of calculation, all debt for borrowed money of Guarantor and its
subsidiaries (including guaranties), without duplication, determined on a
consolidated basis for the applicable measuring period in accordance with GAAP
(but excluding any premiums or discounts on debt), and (iii) "Total Asset Value"
shall mean, as of the date of calculation, the sum of (a) the total Market Value
(defined below) of all properties owned by Guarantor (including the Property),
plus (b) all unencumbered cash and cash equivalents, including any holdings of
shares of Prime US REIT (SGX Ticker: OXMU), plus (c) the book value of notes
receivable and other tangible assets. For purposes of this Guaranty, "Market
Value" shall mean (A) at all times prior to the REIT Conversion (as such term is
defined in the Loan Agreement), as of the date of calculation, the total market
value of all properties owned by Guarantor, which shall mean (i) for the
Property, as of the date of calculation, the capped value of the Property based
on (x) the Annualized Net Operating Income as calculated for the immediately
preceding calendar quarter pursuant to Section 6.33 of the Loan Agreement
(including, for the avoidance of doubt, the Accenture Rent Adjustments) and (y)
the cap rate from the most recent Appraisal provided to and approved by
Administrative Agent (which approval shall not be unreasonably withheld,
conditioned or delayed) (with options to re-appraise at the request and expense
of Borrower or Guarantor once in any six (6) month period), and (ii) with
respect to the other real properties owned by Guarantor, (1) for all properties
owned for two full quarterly reporting periods, the capped value of real estate
assets (net operating income for the applicable reporting periods, annualized
and capped at 6.75%, provided that for any property operating at a negative net
operating income, Market Value for that asset shall be assumed to be $0), (2)
for all real properties owned by Guarantor for less than two full quarterly
reporting periods, the undepreciated cost basis of such real property, (3) at
Borrower’s option, for all real properties operating at an occupancy of less
than 85%, the “as-is” appraised value of such real property pursuant to the most
recent Appraisal delivered to Administrative Agent and approved by
Administrative Agent in its reasonable discretion (unless (x) such Appraisal is
dated more than twelve (12) months prior to the date of calculation or (y) such
Appraisal has an “as-is” appraised value based on a stabilization date that has
not passed, in which case Guarantor shall deliver to Administrative Agent a new
Appraisal acceptable to Administrative Agent in its reasonable discretion at
Guarantor’s sole and expense), plus any additional leasing and capital
expenditure costs incurred since the date of such Appraisal, or (4) for any
property under development (until such time that is twelve (12) months beyond
such property’s final completion date), the current cost basis in such property;
or (B) at any time after the REIT Conversion, as of the date of calculation, the
market value of all properties owned by Guarantor, such market value to be based
on the REIT’s ongoing valuation process, which valuation process shall be
approved by

SMRH:4843-4445-6393.6
–5–
Accenture Tower – Recourse Carve-Out
Guaranty Agreement0YWK-314211

--------------------------------------------------------------------------------



Administrative Agent (which approval shall not be unreasonably withheld,
conditioned or delayed).
(ii)The Net Worth of Guarantor shall not be less than $500,000,000. As used
herein, "Net Worth" shall mean an amount equal to the Total Asset Value less
Total Liabilities, without duplication; and
(iii)Guarantor shall not permit the ratio of EBITDA to Fixed Charges for the
preceding four trailing consecutive fiscal quarters to be less than 1.50 to 1.0.
As used herein, "EBITDA" shall mean an amount equal to (a) the net income as
defined by GAAP for Guarantor and its subsidiaries, without duplication, on a
consolidated basis for the applicable measuring period, plus (1) interest
expense, income taxes, depreciation and amortization expense, acquisition costs
and expenses, and extraordinary or non-recurring losses or losses from sales of
assets, plus (2) any non-cash expense or contra revenue reducing net income,
minus (3) any extraordinary or non-recurring gains or gains from asset sales,
minus (4) any non-cash income or gains increasing net income with the exception
of any straight line rent, and minus (5) an amount equal to the sum of (A) $0.25
multiplied by the aggregate number of square feet of office buildings owned by
Guarantor not under construction, plus (B) $0.10 multiplied by the aggregate
number of square feet of industrial buildings owned by Guarantor and not under
construction, all as determined in accordance with GAAP (or, if not determined
in accordance with GAAP, as determined in accordance with industry practices);
plus (b) Guarantor's share of EBITDA (using the definition under subsection (a)
above) in all unconsolidated joint ventures, without duplication, each as
determined by Administrative Agent in its reasonable discretion. For purposes of
this definition, nonrecurring items shall be deemed to include, without
limitation, (w) gains and losses on early extinguishment of Indebtedness, (x)
any breakage payments or fees in connection with a Swap, (y) non-cash severance
and other non-cash restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP. As used herein,
"Fixed Charges" shall mean the sum of Guarantor's and Guarantor's subsidiaries
(without duplication) (A) interest expense (excluding any amortized loan costs
relating to loan fees or costs or fees relating to hedging instruments, and
amortization related to discounts or premiums on debt), (B) the aggregate amount
of scheduled principal payments, excluding balloon payments, and (C)
distributions on preferred interests and/or preferred stock.
12.Intentionally Deleted.
13.Notices. Guarantor agrees that all notices, statements, requests, demands and
other communications made pursuant to or under this Guaranty must be made in the
manner set forth in the Loan Agreement and if sent to Guarantor, to Guarantor’s
address listed under its signature(s), below, and if sent to Administrative
Agent, to the addresses set forth for Administrative Agent in the Loan
Agreement.
14.Entire Agreement; Modification. This Guaranty is the entire agreement between
the parties hereto with respect to the subject matter hereof, and supersedes and
replaces all prior discussions, representations, communications and agreements
(oral or written). This Guaranty may not be modified, supplemented, or
terminated, nor any provision hereof waived, except by a written instrument
signed by the party against whom enforcement thereof is sought, and then only to
the extent expressly set forth in such writing.
15.Binding Effect; Joint and Several Obligations. This Guaranty is binding upon
Guarantor (subject to the terms and provisions hereof) and inures to the benefit
of Administrative Agent, for the benefit of the Lenders, and the respective
heirs, executors, legal representatives, successors, and

SMRH:4843-4445-6393.6
–6–
Accenture Tower – Recourse Carve-Out
Guaranty Agreement0YWK-314211

--------------------------------------------------------------------------------



assigns of Guarantor and Administrative Agent, whether by voluntary action of
the parties or by operation of law. Guarantor may not delegate or transfer its
obligations under this Guaranty. If Guarantor comprises more than one Person,
each such Person will be jointly and severally liable hereunder.
16.Unenforceable Provisions. Any provision of this Guaranty which is determined
by a court of competent jurisdiction or government body to be invalid,
unenforceable or illegal will be ineffective only to the extent of such
determination and such determination will not affect the validity,
enforceability or legality of any other provision, nor will such determination
apply in any circumstance or to any party not controlled by such determination.
17.Due Authorization and Execution. Guarantor has the requisite power and
authority to enter into, execute, deliver and carry out this Guaranty and to
perform its obligations hereunder and all such actions have been duly authorized
by all necessary proceedings. This Guaranty has been duly executed and delivered
and constitutes the valid and legally binding obligation of the Guarantor,
enforceable in accordance with its terms. The execution, delivery and
performance of this Guaranty by the Guarantor will not violate the
organizational documents of Guarantor or any material agreement or instrument to
which Guarantor is a party or by which it is bound or any Governmental
Requirement.
18.Participation. Guarantor acknowledges and agrees to the provisions contained
in Sections 10.10 and 10.11 of the Loan Agreement and such sections are
incorporated herein by reference. Guarantor further agrees that any Lender may
elect, subject to and in accordance with the terms of the Loan Agreement, at any
time and from time to time, both before and after the occurrence of an Event of
Default to the extent permitted under the Loan Agreement, to sell, assign or
encumber all or a portion of the Loan and the Loan Documents, or grant, sell,
assign or encumber participations in all or any portion of its rights and
obligations under the Loan and the Loan Documents, and that the guaranty
obligations of Guarantor under the Loan Documents will also apply with respect
to any purchaser of the Loan (or any portion thereof), assignee, Lender or
participant (subject to Sections 10.10 and 10.11 of the Loan Agreement) without
any additional notice to or consent from Guarantor, except as expressly provided
under the Loan Agreement. Guarantor hereby acknowledges and agrees that each
Lender may disclose any and all information in such Lender’s possession to any
Transferee subject to and in accordance with Section 10.10(e) of the Loan
Agreement.
19.Duplicate Originals; Counterparts. This Guaranty may be executed in any
number of duplicate originals, and each duplicate original will be deemed to be
an original. This Guaranty (and each duplicate original) also may be executed in
any number of counterparts, each of which will be deemed an original and all of
which together will constitute a fully executed Guaranty even though all
signatures do not appear on the same document.
20.Remedies Not Exclusive. Guarantor agrees that the enumeration of
Administrative Agent’s rights and remedies set forth in this Guaranty is not
intended to be exhaustive and the exercise by Administrative Agent of any right
or remedy will not preclude the exercise of any other rights or remedies, all of
which will be cumulative and will be in addition to any other right or remedy
given hereunder or under any other agreement among the parties to the Loan
Documents or which may now or hereafter exist at law or in equity or by suit or
otherwise.
21.No Waiver. Guarantor agrees that no failure on the part of Administrative
Agent to exercise any of its rights under this Guaranty will be a waiver of such
rights or a waiver of any default by Guarantor. Guarantor further agrees that
each written waiver will extend only to the specific instance actually recited
in such written waiver and will not impair the rights of Administrative Agent in
any other respect.

SMRH:4843-4445-6393.6
–7–
Accenture Tower – Recourse Carve-Out
Guaranty Agreement0YWK-314211

--------------------------------------------------------------------------------



22.Costs. Guarantor agrees to pay all costs and expenses, including reasonable
attorneys’ fees (both in-house and outside counsel), incurred by Administrative
Agent in enforcing this Guaranty against Guarantor.
23.No Election of Remedies. Guarantor acknowledges that Administrative Agent
may, in its sole discretion, elect to enforce this Guaranty for the benefit of
itself and the Lenders for the total amount of the obligations guaranteed
hereunder or any part thereof against Guarantor without any duty or
responsibility to pursue any other person or entity and that such an election by
Administrative Agent will not be a defense to any action Administrative Agent
may elect to take against Guarantor.
24.Governing Law; Waiver of Jury Trial; Jurisdiction. IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS
ARISING HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW,
GUARANTOR AND Administrative Agent HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY
AND THE NOTE, AND THIS GUARANTY AND THE NOTE WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
GUARANTOR AND ADMINISTRATIVE AGENT, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, (A) SUBMIT TO PERSONAL JURISDICTION IN THE STATE OF ILLINOIS OVER ANY
SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS
GUARANTY, (B) AGREE THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION OVER THE STATE OF ILLINOIS,
AND (C) SUBMIT TO THE JURISDICTION OF SUCH COURTS. TO THE FULLEST EXTENT
PERMITTED BY LAW, GUARANTOR AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT OR
PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN WILL AFFECT THE RIGHT OF
Administrative Agent TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER
FORUM). GUARANTOR FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO GUARANTOR AT THE
ADDRESSES FOR NOTICES DESCRIBED IN THIS GUARANTY, AND CONSENTS AND AGREES THAT
SUCH SERVICE WILL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT
NOTHING HEREIN WILL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN
ANY OTHER MANNER PERMITTED BY LAW).
ADMINISTRATIVE AGENT AND GUARANTOR, TO THE FULLEST EXTENT NOW OR HEREAFTER
PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON
THE ADVICE OF COMPETENT COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO THIS GUARANTY OR ANY CONDUCT, ACT OR OMISSION OF
ADMINISTRATIVE AGENT OR GUARANTOR, OR ANY OF THEIR DIRECTORS, OFFICERS,
PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS
AFFILIATED WITH

SMRH:4843-4445-6393.6
–8–
Accenture Tower – Recourse Carve-Out
Guaranty Agreement0YWK-314211

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT OR ANY GUARANTOR, IN EACH OF THE FOREGOING CASES, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE.
25.Subordination. Any indebtedness of Borrower to Guarantor now or hereafter
existing is hereby subordinated to the Loan. Guarantor agrees that, until the
Loan has been irrevocably and indefeasibly paid in full, performed and
discharged, and the Lenders no longer have any obligation to make Advances,
Guarantor will not seek, accept, or retain for Guarantor’s own account, any
payment from Borrower on account of such subordinated debt. Any such payments
received by Guarantor must be held in trust for Administrative Agent, for the
benefit of itself and the Lenders, and must be paid over to Administrative Agent
on account of the Loan without reducing, impairing or releasing the obligations
of Guarantor hereunder.
26.Document Imaging, Electronic Transactions and the UETA. Without notice to or
consent of Borrower or Guarantor, Administrative Agent may create electronic
images of this Guaranty and the other Loan Documents and destroy paper originals
of any such imaged documents. Provided that such images are maintained by or on
behalf of Administrative Agent as part of Administrative Agent’s normal business
processes, Guarantor agrees that such images have the same legal force and
effect as the paper originals, and are enforceable against Guarantor.
Furthermore, if applicable, Guarantor agrees that Administrative Agent may
convert any Loan Document into a “transferrable record” as such term is defined
under, and to the extent permitted by, the UETA, with the image of such
instrument in Administrative Agent’s possession constituting an “authoritative
copy” under the UETA.
27.Swap Eligibility. Guarantor represents that as of the date of the execution
of this Guaranty, and is deemed to represent on each day that Borrower enters
into a swap, that Guarantor is an “eligible contract participant” as defined in
the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time,
and any successor statute.
28.Intentionally Omitted.
29.Limited Recourse Provision. Notwithstanding anything else stated to the
contrary in this Guaranty, none of the constituent members, partners, or any
other constituent owners (whether direct or indirect) in Guarantor shall have
any liability whatsoever for any of Guarantor's obligations under this Guaranty.
For purposes of clarification, in no event shall the above language limit,
reduce or otherwise affect Borrower's liability or obligations under the Loan
Documents, or Administrative Agent's right to exercise any rights or remedies
against any collateral securing the Loan
30.Environmental Liability. Notwithstanding anything stated to the contrary in
this Guaranty, in the event that (i) Administrative Agent and the Lenders have
received Non-Contestable payment in full of all of the all of the Obligations,
including but not limited to repayment in full of the Notes, but excluding any
of the Obligations which might arise in the future (but as to which no claim has
then arisen at the time of such Non-Contestable payment in full of the
Obligations) under the provisions of the Indemnity or (ii) Administrative Agent
or its nominee or any third party takes record title to the Project, or any part
thereof, following the exercise of Administrative Agent's rights and remedies
under the Loan Documents, Guarantor shall nonetheless have the right to
terminate its continuing liability under Section 2(b) of this Guaranty with
respect to Borrower's obligations under the Indemnity (and only as to such
obligations), upon fulfillment of each of the following conditions to the
reasonable satisfaction of Administrative Agent:
(a)Guarantor or Borrower shall have delivered to Administrative Agent a new
environmental insurance policy which insures Administrative Agent (on behalf of
Lenders) ("New Environmental Insurance Policy") as to the Project and which:

SMRH:4843-4445-6393.6
–9–
Accenture Tower – Recourse Carve-Out
Guaranty Agreement0YWK-314211

--------------------------------------------------------------------------------



(i)is comparable to the existing Environmental Insurance Policy for the Project
approved by Administrative Agent except the policy limits shall be at least
$5,000,000 for each occurrence and in the aggregate with a retention of no
greater than $100,000; and
(ii)is issued by the same company as the existing Environmental Insurance Policy
or a replacement company with an AM Best's Rating equivalent or better than A‑
(Excellent)/IX; and
(b)Borrower shall maintain the Project as a covered location on such New
Environmental Insurance Policy for a period of no less than three (3) years from
the date the Loan is repaid or the Project is acquired, as applicable, as set
forth above; and
(c)Administrative Agent shall have received evidence that all premiums for three
(3) years coverage under such New Environmental Insurance Policy have been
prepaid in full.
Such termination of Guarantor's liability under Section 2(b) of this Guaranty
with respect to Borrowers' obligations under the Indemnity shall become
effective only upon the delivery by Administrative Agent to Guarantor of a
specific written acknowledgment of the satisfaction of all of the foregoing
conditions and the termination of such obligations, which acknowledgement
Administrative Agent agrees to provide unless any of the conditions to such
termination have not been satisfied. This Section 29 shall under no circumstance
be interpreted to terminate or limit any of Guarantor's liabilities in Section 2
of this Guaranty except to the extent such liabilities relate to Borrower's
obligations under the Indemnity.
(d)Notwithstanding anything stated to the contrary in this Guaranty, in the
event that Borrower, as Indemnitor (as defined in the Indemnity), successfully
exercises its right to terminate its continuing liability under the Indemnity
pursuant to and in accordance with the terms and conditions of Section 4
thereof, Guarantor's liability under Section 2(b) of this Guaranty with respect
to its guaranty of Borrower's obligations under the Indemnity (and only as to
such obligations) shall automatically terminate.
For the purposes of this Section 30, the term "Non-Contestable" shall mean the
receipt of payment of the Notes or other satisfaction of all of the Obligations
and the expiration of all periods of time within which a claim for the recovery
of a preferential payment, or fraudulent conveyance, or fraudulent transfer, in
respect of payments received by Administrative Agent or any Lender as to the
Obligations could be filed or asserted with (i) no such claim having been filed
or asserted, or (ii) if so filed or asserted, the final, non-appealable decision
of a court of competent jurisdiction denying the claim or assertion.
31.Addendum. Attached hereto and incorporated into this Guaranty is an Addendum.
In the event of any inconsistencies between the terms and conditions of such
Addendum and the other terms and conditions of this Guaranty, the terms of the
Addendum will control and be binding.
[NO FURTHER TEXT ON THIS PAGE]

SMRH:4843-4445-6393.6
–10–
Accenture Tower – Recourse Carve-Out
Guaranty Agreement0YWK-314211



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first set forth above.
GUARANTOR:
KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company

By:KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partnerBy:/s/ Charles J. Schreiber, Jr.Charles J. Schreiber, Jr.,
Chief Executive Officer





Notice Address:
c/o KBS Capital Advisors, LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attention: Bryce Lin

SMRH:4843-4445-6393.6S–1Accenture Tower – Recourse Carve-Out
Guaranty Agreement0YWK-314211



--------------------------------------------------------------------------------



ADDENDUM TO RECOURSE CARVE-OUT GUARANTY AGREEMENT
BY
KBS REIT PROPERTIES III, LLC
IN FAVOR OF
U.S. BANK NATIONAL ASSOCIATION
This Addendum supplements that certain Recourse Carve-Out Guaranty Agreement to
which it is attached (including all addenda attached thereto, and all
modifications and amendments thereto, the "Guaranty") by KBS REIT Properties
III, LLC, a Delaware limited liability company ("Guarantor") in favor of U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as administrative
agent ("Administrative Agent") for itself as a "Lender" and the other "Lenders"
under the Loan Agreement. In the event of any conflict between the provisions of
this Addendum, on the one hand, and the Guaranty, on the other hand, the
provisions of this Addendum shall prevail and control. Capitalized terms used
but not defined herein shall have the meaning ascribed to such terms in the
Guaranty.
1.Agreement to Pay. The reference to "Costs and Environmental Liability" set
forth in clause (iv) of Section 3 of the Guaranty is hereby changed to
"obligations of Borrower guaranteed hereunder".
2.Administrative Agent's Rights.
(a)Clause (vi) of Section 9 of the Guaranty is hereby deleted in its entirety
and replaced with the following: "(vi) sell, release, surrender, exchange or
compromise any security held by Administrative Agent for any of the obligations
of Borrower guaranteed hereunder;"
(b)The last sentence of Section 9 of the Guaranty is hereby deleted in its
entirety and replaced with the following: "Guarantor further waives any defense
based on a claim or defense of Borrower, and waives any right to require
Administrative Agent or any Lender to proceed against Borrower, proceed against
or exhaust any security for the obligations of Borrower guaranteed hereunder or
pursue any other remedy in Administrative Agent's or Lenders' power whatsoever".
3.Unsecured Obligations. Notwithstanding anything to the contrary in the
Guaranty or in any of the other Loan Documents, the obligations of Guarantor
under the Guaranty are not secured by the Security Instrument.
4.Waivers. Without limiting any of the other waivers and provisions set forth in
the Guaranty, Guarantor hereby waives:
(a)Any rights of Guarantor of subrogation, reimbursement, indemnification, and
contribution against Borrower or any other person or entity, and any other
rights and defenses that are or may become available to Guarantor or any other
person or entity by reasons of any applicable Laws.
(b)All rights and defenses arising out of any election of remedies by
Administrative Agent or Lenders even if that election of remedies, such as a
nonjudicial foreclosure with respect to the security for the obligations of
Borrower guaranteed hereunder, has destroyed the Guarantor's rights of
subrogation and reimbursement against Borrower by the operation of any
applicable Laws.

SMRH:4843-4445-6393.6
Addendum
–1–
0YWK-314211

--------------------------------------------------------------------------------



(c)All rights and defenses that Guarantor may have because the Borrower's debt
is secured by real property. This means, among other things:
(i)Administrative Agent and Lenders may collect from Guarantor without first
foreclosing on any real or personal property collateral pledged by Borrower; and
(ii)If Administrative Agent or Lenders foreclose on any real property collateral
pledged by Borrower (x) the amount of the debt may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and (y) the Administrative Agent
and Lenders may collect from the Guarantor even if the Administrative Agent and
Lenders, by foreclosing on the real property collateral, has destroyed any right
the Guarantor may have to collect from the Borrower.
The foregoing is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because Borrower's debt is secured by real property.
(d)Any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal, and any and all other suretyship
defenses now or hereafter available to Guarantor under applicable law.
(e)Any right Guarantor might otherwise have under applicable Laws or otherwise
to have Borrower designate the portion of any indebtedness and obligations to be
satisfied in the event that Borrower provides partial satisfaction of such
indebtedness and obligations. Guarantor acknowledges and agrees that Borrower
may already have agreed with Administrative Agent or Lenders, or may hereafter
agree, that in any such event the designation of the portion of the indebtedness
or obligation to be satisfied shall, to the extent not expressly made by the
terms of the Loan Documents, be made by Administrative Agent or Lenders rather
than by Borrower.
(f)Any and all rights or defenses Guarantor may have by reason of protection
afforded to the principal with respect to any of the Obligations or to any other
guarantor of any of the Obligations with respect to such guarantor's obligations
under its guaranty, in either case, pursuant to any antideficiency Laws which
may be applicable or other applicable Laws which may limit or discharge the
principal's indebtedness or such other guarantor's obligations.
(g)All benefits of any statute of limitations affecting Guarantor's liability
under or the enforcement of the Guaranty or any of Borrower's obligations under
any of the Loan Documents or any security therefor.
5.Obligations Remaining Outstanding After Payments and Liquidation of Collateral
Shall Be That Guaranteed Hereby. Guarantor agrees that certain amounts, costs
and expenses may remain owing after the application of payments received from
Borrower and the application of proceeds received from the foreclosure of the
Security Instrument (or after application of the credit bid of the
Administrative Agent or any Lender at the foreclosure sale) and other
liquidation of the collateral for the Loan, shall be deemed to be part of the
obligations guaranteed hereunder; and Guarantor may not claim or contend so long
as any such amounts, costs and expenses guaranteed hereby remain outstanding
that any payments received by Administrative Agent or Lenders from Borrower or
otherwise, or proceeds received by Administrative Agent or Lenders on the
liquidation of the collateral for the Loan, shall have reduced or discharged
Guarantor's liability or obligations hereunder. Nothing contained in this
Section shall be deemed to (a) limit or otherwise impair any of the waivers or
agreements of Guarantor contained in the other Sections of the Guaranty, (b)
require Administrative Agent or Lenders to proceed against Borrower or any
collateral for the Loan before proceeding against Guarantor (any such
requirement having been

SMRH:4843-4445-6393.6
Addendum
–2–
0YWK-314211

--------------------------------------------------------------------------------



specifically waived), or (c) limit or otherwise impair any rights Administrative
Agent and Lenders would have in the absence of this Section.
6.Other Guaranties. The Guaranty is in addition to and independent of (and shall
not be limited by) any other guaranty now existing or hereafter given by
Guarantor or any other guarantors of Borrower's obligations to Administrative
Agent and Lenders.
7.Guarantor Representations. Guarantor represents and warrants to Administrative
Agent and Lenders that Guarantor now has and will continue to have full and
complete access to any and all information concerning the transactions
contemplated by the Loan Documents or referred to therein, the value of the
assets owned or to be acquired by Borrower, Borrower's financial status and its
ability to pay and perform its obligations to Administrative Agent and Lenders.
Guarantor further represents and warrants that Guarantor has reviewed and
approved copies of the Loan Documents and is fully informed of the remedies
Administrative Agent and Lenders may pursue, with or without notice to Borrower,
in the event of an Event of Default under the Note or other Loan Documents. So
long as any of the obligations guaranteed hereunder remain unsatisfied or owing
to Administrative Agent or Lenders, Guarantor shall keep fully informed as to
all aspects of Borrower's financial condition and the performance of the
obligations of Borrower to Administrative Agent and Lenders.
8.Bankruptcy. So long as any of Borrower's obligations are owing to
Administrative Agent and Lenders, Guarantor shall not, without the prior written
consent of Administrative Agent, commence or join with any other party in
commencing any bankruptcy, reorganization or insolvency proceedings of or
against Borrower. Administrative Agent shall have the sole right to accept or
reject any plan on behalf of Guarantor proposed in such case and to take any
other action which Guarantor would be entitled to take, including, without
limitation, the decision to file or not file a claim. Guarantor acknowledges and
agrees that any interest on the obligations of Borrower to Administrative Agent
and Lenders that are guaranteed hereunder which accrues after the commencement
of any such proceeding (or, if interest on any portion of the obligations of
Borrower to Administrative Agent and Lenders ceases to accrue by operation of
law by reason of the commencement of said proceeding, such interest as would
have accrued on any such portion of the obligations of Borrower to
Administrative Agent and Lenders if said proceedings had not been commenced)
will be included in the obligations guaranteed hereunder because it is the
intention of the parties that the obligations guaranteed hereunder should be
determined without regard to any rule or law or order which may relieve Borrower
of any portion of its obligations. Guarantor hereby permits any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay Administrative Agent and Lenders, or allow
the claim of Administrative Agent and Lenders in respect of, any such interest
accruing after the date on which such proceeding is commenced. Guarantor hereby
assigns to Administrative Agent for the benefit of the Lenders Guarantor's right
to receive any payments from any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person by way of
dividend, adequate protection payment or otherwise. If all or any portion of the
obligations of Borrower that are guaranteed hereunder are paid or performed by
Borrower, the obligations of Guarantor hereunder shall continue and remain in
full force and effect in the event that all or any part of such payment(s) or
performance(s) is avoided or recovered directly or indirectly from
Administrative Agent or Lenders as a preference, voidable transfer or otherwise
in such case irrespective of payment in full of all obligations under the Loan
Documents.
9.Understanding of Obligations and Waivers. Guarantor hereby acknowledges that:
(i) the obligations undertaken by Guarantor in the Guaranty are complex in
nature, (ii) numerous possible defenses to the enforceability of these
obligations of Guarantor may presently exist and/or may arise hereafter, and
(iii) as part of Administrative Agent's and Lenders' consideration for making
the Loan, Administrative Agent and Lenders have specifically bargained for the
waiver and relinquishment by Guarantor of all such defenses. Given all of the
above, Guarantor does hereby represent and confirm to

SMRH:4843-4445-6393.6
Addendum
–3–
0YWK-314211

--------------------------------------------------------------------------------



Administrative Agent and Lenders that Guarantor is fully informed regarding, and
that Guarantor does thoroughly understand: (A) the nature of all such possible
defenses, (B) the circumstances under which such defenses may arise, (C) the
benefits which such defenses might confer upon Guarantor, and (D) the legal
consequences to Guarantor of waiving such defenses. Guarantor acknowledges that
Guarantor makes the Guaranty with the intent that the Guaranty and all of the
informed waivers herein shall each and all be fully enforceable by
Administrative Agent and Lenders, and that Administrative Agent and Lenders are
induced to make the Loan in material reliance upon the presumed full
enforceability thereof.
[Remainder of page left intentionally blank.]

SMRH:4843-4445-6393.6
Addendum
–4–
0YWK-314211



--------------------------------------------------------------------------------



10.No Reliance. Guarantor, by initialing below, expressly represents and
warrants that it did not rely on any representation, assurance or agreement,
oral or written, not expressly set forth in the Guaranty in reaching its
decisions to enter into the Guaranty and that no promises or other
representations have been made to Guarantor which conflict with the written
terms of the Guaranty. Guarantor represents to Administrative Agent and Lenders
that (i) it has read and understands the terms and conditions contained in the
Guaranty and the other Loan Documents executed in connection with the Guaranty,
(ii) its legal counsel has carefully reviewed all of the Loan Documents
(including, without limitation, the Guaranty) and it has received legal advice
from counsel of its choice regarding the meaning and legal significance of the
Guaranty and all other Loan Documents, (iii) it is satisfied with its legal
counsel and the advice received from it, and (iv) it has relied only on its
review of the Guaranty and the other Loan Documents and its own legal counsel's
advice and representations (and it has not relied on any advice or
representations from Administrative Agent or any Lender, or any of
Administrative Agent's or any Lender's respective officers, employees, agents or
attorneys). No course of prior dealing among the parties, no usage of trade, and
no parol or extrinsic evidence of any nature may be used to supplement, modify
or vary any of the terms of the Guaranty.
/s/CJS
Guarantor’s Initials




SMRH:4843-4445-6393Addendum
Section 100YWK-314211



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor caused this Addendum to be executed as of the day
and year first written above.
KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company

By:KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partnerBy:/s/ Charles J. Schreiber, Jr.Charles J. Schreiber, Jr.,
Chief Executive Officer







[Signatures follow on next page.]



SMRH:4843-4445-6393
ADDENDUM
S-1
Accenture Tower – Recourse Carve-Out
Guaranty Agreement0YWK-314211



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
a national banking association, as administrative agent

By:/s/ Chris Coburn
Name: Chris Coburn
Its: SVP

SMRH:4843-4445-6393
ADDENDUM
S-2
0YWK-314211